Citation Nr: 0519545	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether the reduction in the evaluation for the veteran's 
bilateral hearing loss from 30 percent to 20 percent was 
proper.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to no 
1962, from January 1963 to August 1968, and from July 1976 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that reduced the evaluation of the 
veteran's service-connected bilateral hearing loss from 30 to 
20 percent, effective June 1, 2003.  The veteran perfected a 
timely appeal of this determination to the Board.

Because this appeal stems from the veteran's December 2001 
claim for an increased rating for his bilateral hearing loss, 
and since he contests not only the RO's March 2003 reduction 
in the evaluation of this condition but seeks a rating in 
excess of 30 percent, the Board has identified the issues as 
stated on the title page.

As a final preliminary matter, the Board observes that the 
evidence shows that the veteran has been diagnosed as having 
tinnitus and finds that the record raises an informal claim 
of entitlement to service connection for this condition.  To 
date this issue has not been considered by VA and it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO increased the 
evaluation of the veteran's bilateral hearing loss from zero 
to 30 percent, effective October 25, 1993, based on the 
findings of the January 1994 VA audiological evaluation.

2.  The January 1994 VA audiometric test results show that 
the veteran had level IV hearing in his right ear and level 
XI hearing in his left ear.

3.  VA audiometric test results conducted in September 1995 
show that the veteran had level I hearing in his right ear 
and level VI hearing in his left ear.

4.  VA audiometric test results conducted in December 2002 
show that the veteran had level III hearing in his right ear 
and level IX hearing in his left ear.

5.  Material improvement in the veteran's service-connected 
bilateral hearing loss, under the ordinary conditions of 
life, was shown on the September 1995 and December 2002 VA 
audiological evaluations, when compared with the findings 
obtained on the January 1994 VA audiological evaluation, and 
the RO followed proper procedures in reducing the veteran's 
rating from 30 percent to 20 percent, effective June 1, 2003.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation of the veteran's 
bilateral hearing loss from 30 percent to 20 percent was 
proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.103, 3.105, 3.344, 4.1, 4.7, 4.85, Diagnostic Code 6100 
(1994, 2004).

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 
4.10, 4.85 Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
regarding the evaluation of his service-connected bilateral 
hearing loss, to include whether a reduction in the 
evaluation of this condition is proper, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) that provided notice of the law and regulations, as 
well as the reasons and bases for the RO's determination.  By 
way of this document, as well as the RO's December 2001 
"VCAA" letter, VA carefully advised him of the information 
and evidence necessary to substantiate his claim.  Id.  In 
light of the foregoing, the veteran was effectively furnished 
notice of the type of evidence that he needed to send to VA, 
as well as the types of evidence VA would assist him in 
obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. at 
119.  Indeed, he has not asserted that he was prejudiced in 
any way by VA's development of this appeal.  See Mayfield, 
Pelegrini.  

For these reasons, the notices contained in VA's 
communications to the veteran, whether they were via a 
letter, the SOC or the RO rating actions, when cobbled 
together, see Mayfield, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder records of the 
veteran's VA treatment and evaluation of his bilateral 
hearing loss.  In this regard, the Board notes that in 
December 2002, the veteran was afforded a formal VA 
audiological evaluation to assess the nature, extent and 
severity of his impaired hearing.  Further, his 
representative has had the opportunity to submit written 
argument.  

In light of the foregoing, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time, without a remand of the case to the 
RO for providing additional assistance to the veteran in the 
development of his claims, or to give his representative 
another opportunity to present additional evidence and/or 
argument, because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development, and there is 
no possibility that additional assistance would aid him in 
substantiating his claims.  Indeed, although the veteran 
points out that the evidence shows that his bilateral hearing 
loss has worsened since the January 1994 VA audiological 
evaluation, although he requests the opportunity to undergo 
another one, he does not contend that the condition has 
worsened since the December 2002 VA examination.  Cf. Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

In an April 1989 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable evaluation under Diagnostic Code 6100, 
effective January 1, 1989.  

On October 25, 1993, the veteran filed a claim for an 
increased rating for his bilateral hearing loss, and in 
January 1994, he was afforded a VA audiological evaluation, 
which revealed pure tone threshold levels, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
50
65
80
LEFT
N/A
55
70
105
110

Pure tone threshold levels averaged 55 decibels for the right 
ear and 85 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in his 
right ear and 16 percent in his left ear, and the examiner 
recommended that the veteran's hearing aids be adjusted to 
help him with loudness discomfort problems.

Based on the findings of the January 1994 VA audiological 
evaluation, in a September 1994 rating decision, the RO 
increased the evaluation of the veteran's bilateral hearing 
loss to 30 percent under former Diagnostic Code 6103, 
effective October 25, 1993.

In March 1995, the veteran filed a new claim seeking a higher 
rating for his bilateral hearing loss, and in September 1995, 
he was afforded another formal VA audiological evaluation, 
which revealed pure tone threshold levels, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
50
65
75
LEFT
N/A
50
60
90
105

Pure tone threshold levels averaged 54 decibels for the right 
ear and 76 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in his 
right ear and 70 percent in his left ear.  

In a December 1995 rating decision, the RO denied the 
veteran's claim for an increased rating for his bilateral 
hearing loss.  Although the RO observed that, based on the 
current findings, an evaluation lower than 30 percent was 
warranted, it did not propose to decrease the rating for the 
disability; the RO stated that it would warrant only a 10 
percent rating.  

In December 2001, the veteran filed the current claim seeking 
an increased rating for his bilateral hearing loss, and in 
December 2002, he was afforded a formal VA audiological 
evaluation, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
60
75
95
LEFT
N/A
50
75
105
105

Pure tone threshold levels averaged 68 decibels for the right 
ear and 84 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in his 
right ear and 48 percent in his left ear.  

In a December 2002 rating decision, based on the findings 
obtained on the September 1995 and December 2002 VA 
audiological evaluations, the RO proposed to reduce the 
rating for the veteran's bilateral hearing loss to 20 
percent.  In doing so, the RO essentially reasoned that those 
examinations demonstrated that his hearing acuity had 
improved since January 1994.

In a December 2002 letter, the RO notified the veteran that 
it was proposing to reduce the disability evaluation of his 
bilateral hearing loss from 30 to 20 percent, that he had the 
right to submit additional evidence and appear for a hearing, 
and the evaluation of his bilateral hearing loss would be 
reduced from 30 percent to 20 percent if no additional 
evidence was received within 60 days.

The veteran did not respond, and in a March 2003 rating 
decision, the RO implemented the proposed reduction, reducing 
the evaluation of his bilateral hearing loss to 20 percent 
under Diagnostic Code 6100, effective June 1, 2003.

The veteran appealed, arguing that the evidence showed that 
his hearing acuity had worsened rather than improved, and 
therefore not only should the 30 percent evaluation be 
restored, but that the rating should be increased to 40 
percent.

In the September 2003 SOC, the RO advised the veteran of the 
laws and regulations governing the reduction of benefits and 
the criteria for evaluating hearing loss, and explained that 
the September 1995 and December 2002 audiological evaluations 
demonstrated that his hearing loss had improved since the 
January 1994 VA audiological evaluation.  Indeed, the RO 
reiterated that the findings of the September 1995 VA 
audiological evaluation supported his entitlement to only a 
10 percent evaluation, and that the current findings were 
consistent with a 20 percent rating.

In his January 2004 Substantive Appeal, the veteran 
reiterated that his hearing acuity had declined, that the 30 
percent evaluation should be restored, and that the rating 
for the condition be increased to 40 percent.  In support, he 
emphasized that the results of the December 2002 VA 
audiological evaluation substantiated his assertion that his 
hearing acuity had declined since 1995.  The veteran also 
requested the opportunity to undergo another VA audiological 
evaluation.

Finally, in April 2004 written argument, the veteran's 
representative requested that all reasonable doubt be 
resolved in the veteran's favor.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's bilateral hearing loss is evaluated under 
Diagnostic Code 6100 of the Rating Schedule.  As a 
preliminary matter, the Board observes that on June 10, 1999, 
VA amended the criteria for evaluating hearing loss.  64 Fed. 
Reg. 25,202-25,210 (1999) (codified at 38 C.F.R. §§ 4.85-
4.87).  

VA's General Counsel has held that where a law or regulation 
changes, the Board must first determine whether the revised 
version is more favorable to the veteran.  Under those 
circumstances, it may be necessary for the Board to apply 
both the old and new versions of the regulation, and if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  

Although the veteran filed his claim for an increased rating 
in December 2001, i.e., more than two years subsequent to the 
change in the regulations, and that VAOPGCPREC 3-2000 
contemplates an appellate period that both precedes and 
succeeds the effective date of the regulatory change, and the 
Board will discuss the former and revised criteria for the 
purpose of evaluating whether the veteran's bilateral hearing 
loss materially improved and whether a higher evaluation 
under the former criteria was warranted.  The Board points 
out that this is required because 38 U.S.C.A. § 1155 (West 
2002) provides, "[I]n no event shall a readjustment of the 
ratings schedule cause a disability rating in effect on the 
effective date of the readjustment to be reduced unless an 
improvement in the veteran's disability is shown to have 
occurred."  See also Fugere v. Derwinski, 972 F.2d 331 (Fed. 
Cir. 1992).

The veteran's bilateral hearing loss is currently rated as 20 
percent disabling under Diagnostic Code 6100 of the Rating 
Schedule.  Evaluations of defective hearing under this code 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, the Board notes that in revising the rating 
criteria in June 1999, VA determined that exceptional 
patterns of hearing impairment exist for VA purposes when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) is 55 decibels or more; in 
those cases the rating specialist must determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral, and 
each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Exceptional patterns of hearing impairment also exist for VA 
purposes when the pure tone threshold is 30 decibels or less 
at 1000 hertz and 70 decibels or more at 2000 hertz, and the 
Roman numeral designation for hearing impairment will be 
selected from either Table VI or Table VIa, whichever results 
is the higher numeral.  That numeral will then be elevated to 
the next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).  The Board notes that given 
the findings of the December 2002 VA audiological evaluation, 
no exceptional patterns of hearing impairment exist in this 
case.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, i.e., those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

In light of the foregoing, the Board will analyze the 
veteran's claim under both the former and revised criteria to 
determine whether the reduction from 30 to 20 percent was 
based on material improvement under the ordinary conditions 
of life, as shown by full and complete examinations 
consistent with 38 U.S.C.A. § 1155 and the decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Fugere, and 38 C.F.R. § 3.344(c).

The September 1994 rating decision was based on the 
mechanical application of the January 1994 results of the VA 
audiological evaluation to criteria set forth in the Rating 
Schedule.  Under the former criteria, because the evidence 
shows that the veteran had level IV hearing in his right ear 
and level XI hearing in his left ear, the condition warranted 
a 30 percent disability rating.  Diagnostic Code 6103 (1994).  

The mechanical application of the Rating Schedule to the 
September 1995 VA audiometric examination findings results in 
a determination that the veteran had Level I hearing in his 
right ear and level VI hearing in his left ear and that, 
contrary to the RO's report, warranted a noncompensable 
evaluation under the former criteria.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1995).

The mechanical application of the former criteria in the 
Rating Schedule to the December 2002 VA audiometric 
examination findings results in a determination that the 
veteran had Level III hearing in his right ear and level IX 
hearing in his left ear; the Board notes that evaluating the 
condition under the current criteria also discloses that he 
has Level III hearing in his right ear and level IX hearing 
in his left ear.  38 C.F.R. § 4.85, Diagnostic Code 6102, 
6100 (1994, 2004).

Based upon the audiological findings, as discussed above, in 
a December 2002 rating action, the proposed reducing the 
evaluation for the veteran's bilateral hearing loss to 20 
percent.  In a letter issued in the same month, the RO 
notified the veteran of the proposed reduction, informed him 
of his right to submit evidence and appear for a personal 
hearing, and allowed him a period of 60 days required under 
38 C.F.R. § 3.105(e).  The veteran did not respond, and 
accordingly, in a March 2003 rating decision, the RO reduced 
the evaluation to 20 percent, effective from June 1, 2003.  

In reviewing the facts of this case, the Board is satisfied 
that there were no procedural shortcomings in the RO's 
reduction of the veteran's evaluation, in view of 38 C.F.R. 
§ 3.105(e).  The Board, however, observes that the provisions 
of 38 C.F.R. § 3.344(a) and (b) are applicable because the 
veteran's prior rating had been in effect for more than nine 
years, i.e., since October 25, 1993.  Thus, the Board must 
address whether the evidence of record as of December 2002 
provided a basis for the rating reduction in light of the 
criteria set forth in 38 C.F.R. § 3.344.  

In comparing the medical evidence upon which the 30 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 20 percent evaluation was based, the 
Board finds that overall improvement in the veteran's 
disorder was shown at the time of the proposed reduction.  
Indeed, although the medical evidence objectively confirms 
that the veteran's bilateral hearing loss has worsened since 
1995, it also clearly shows that it is substantially better 
than that shown in January 1994.  Moreover, given that the 
September 1995 and December 2002 VA audiological evaluations 
were conducted more than seven years apart, and that the 
evaluation of hearing loss is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations, they further demonstrate that the veteran's 
hearing acuity underwent sustained improvement since January 
1994.

The Board notes that the September 1995 and December 2002 
audiological evaluations were adequate for rating purposes, 
and were as full and complete as the January 1994 VA 
audiological evaluation upon which the 30 percent rating was 
based.  Moreover, following the RO's proposal to reduce the 
disability evaluation, the veteran was afforded a period of 
60 days to submit any additional medical evidence that he 
wished to have considered in regard to the proposed 
reduction, and he failed to respond.  

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for his bilateral hearing loss from 30 percent to 
20 percent was proper in view of the criteria of 38 C.F.R. 
§ 3.105(e) and the medical evidence of record.  In fact, as 
the RO pointed out in its December 1995 rating decision its 
September 2003 SOC, it discloses that the veteran was 
receiving a higher rate of compensation than warranted by his 
degree of hearing loss disability.  As such, the 
preponderance of the evidence is against the veteran's 
challenge to the propriety of this reduction.  

Further, the above discussion shows that the preponderance of 
the medical evidence is against a finding that the veteran's 
bilateral hearing loss warrants an evaluation in excess of 20 
percent based on the mechanical application of the Rating 
Schedule to the numeric designations, see Bruce, Lendenmann, 
entitlement to a schedular rating in excess of 20 percent is 
denied.

Finally, the Board concludes that this matter need not be 
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b), for assignment of an extra-schedular rating, 
since June 1, 2003.  The Board notes this determination is 
based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities, and there is no showing 
that the veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation higher than 20 percent on an 
extra-schedular basis, and indeed, neither the veteran nor 
his representative has identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), and the 
condition is not shown to warrant any, let alone, frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Restoration of a 30 percent rating for bilateral hearing loss 
is denied.

An evaluation in excess of 20 percent for bilateral hearing 
loss is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


